Koch, Dep. Att’y-Gen.,
We acknowledge receipt of your
letter of May 5,1930, relative to the responsibility for lighting county bridges taken over by the Commonwealth under the provisions of the Act of May 1, 1929, P. L. 1054. The County Solicitor of Allegheny County has taken the position that that county is not liable for the payment for lighting county bridges after June 1, 1930.
Section 1 of the Act of May 1, 1929, P. L. 1054, provides:
“That any county bridges over streams on State highway routes in boroughs, towns and townships may be taken over, at any time after the approval of this act, and all such bridges shall be taken over by the Department of Highways the first day of June, one thousand nine hundred and thirty, and, *30when so taken over, shall thereafter be built, rebuilt, repaired, and maintained by the Department of Highways at the expense of the Commonwealth from moneys in the motor license fund.”
In an opinion rendered to you on Nov. 7, 1929, we advised that, by the terms of this act, the ownership of the bridges referred to therein was automatically transferred to the Commonwealth. These bridges are, therefore, no longer “county” bridges after the Commonwealth has taken them over for construction, maintenance and repair.
The obligation to light county bridges was imposed upon counties by the Act of April 5, 1917, P. L. 52. This act was amended by the Act of March 17, 1927, P. L. 37, to read as follows:
“That wherever considered necessary for the safety and convenience of the traveling public, the county commissioners of any county within which a county bridge is erected, or the county commissioners of two or more counties acting together with regard to any county bridge located partly in one county and partly in another county or counties, may supply and equip any such county bridge with lights of such kind and character as they shall deem necessary. Any such county bridge more than eight hundred feet in length shall be supplied and equipped with lights by the county commissioners.
“To carry out the provisions of this act the county commissioners, severally or jointly, are authorized to contract with any individual, or with any municipal or private corporation, for the purpose of supplying the necessary light.
“The cost of the construction, erection and maintenance of any lights placed upon any such bridge shall be paid by the county, or by the two or more counties as may be agreed upon by the county commissioners of said counties.” The General County Law, approved May 2, 1929, P. L. 1278, provides for lighting of county bridges in section 722 (P. L. 1388):
“Whenever considered necessary for the safety and convenience of the traveling public, the county commissioners of any county within which a county bridge is erected, or the county commissioners of two or more counties acting together with regard to any bridge located partly in one county and partly in another county or counties, may supply and equip any county bridge within their respective counties with lights of any kind and character as they shall deem necessary. Any such county bridge more than eight hundred feet in length shall be supplied and equipped with lights.
“To carry out the provisions of this act, the county commissioners, severally or jointly, are authorized to contract with any individual, or with any municipal or private corporation, for the purpose of supplying the necessary light.
“The cost of the construction, erection and maintenance of any light placed upon any such bridge shall be paid by the county, or by the two or more counties, as may be agreed upon by the county commissioners of said counties.” Section 723 imposes upon the counties the obligation to maintain and repair county bridges “where no other provision is made for the maintenance thereof.”
The two acts in question were passed at the same session of the Legislature and must be construed together so as to give full effect to the apparent intent of the Legislature. We are of the opinion that this intent, as expressed in the acts above cited, is that the Commonwealth must maintain and repair the county bridges referred to in the Act of May 1, 1929, P. L. 1054, and that the counties must maintain and repair all other county bridges. We are also of the opinion that the counties are charged only with the obligation of lighting county bridges not taken over by the Commonwealth.
From C. P. Addams, Harrisburg, Pa.